Title: To George Washington from Prince William Independent Company, 26 April 1775
From: Prince William Independent Company
To: Washington, George



Sir
Dumfries 26th Apl 1775

 We have just recievd a letter from the Officers of the independant Company of Spotsylvania which I have herewith inclos’d;
 
I immediately call’d together this Company and had the vote put whether they would march to Williamsburgh for the purposes mentioned in that letter which was carried unanimously.
I have nothing more to add but that We are well assured you may depend on them either for that or any other service which respects the liberties of America. We expect yr answer & determination by Mr Daviss. We have the honor to be yr Most Obedt Servts

Willm Grayson
Phil. Rd Frans Lee


By order of the Company.

